.   *'   . .           _...'...„s   ~s^iihsmWsgZX&   .
                                   <$,&
P.O. BOX 12308,CAPITOL STATIONs
    AUSTIN, TEXAS 7871 1
                                  RE: WRs82,307s01
                                  JEREMY ALGANON WILLIAMS
                                                             Iif 1Q9Q504
                                                                   A'
                                                                   dH                                  '